a
3
(
|

 

 

Case 3:16-cv-01513-MEM Document 55 Filed 09/30/19 Page 1of1

AO 450 (Rev. 11/11) Judgment in a Civil Action

UNITED STATES DISTRICT COURT

for the
Middle District of Pennsylvania

JAMES LYONS

 

Plaintiff
Vv

. Civil Action No. 3:16-1513
SALEM TOWNSHIP and FRED WESTOVER

 

New New Nee See Seer”

Defendant

JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

 

 

 

the plaintiff (name) recover from the

defendant (name) the amount of
dollars ($ ), which includes prejudgment

interest at the rate of %, plus post judgment interest at the rate of % per annum, along with costs.

Othe plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)

 

 

 

ot other: That judgment is entered in favor of defendants and against the plaintiff.

This action was (check one):

© tried by a jury with Judge presiding, and the jury has
rendered a verdict.

 

© tried by Judge without a jury and the above decision
was reached.

 

A decided by Judge Malachy E. Mannion, U.S. District Judge on a motion for

Summary Judgment.

 

Date:

 
